Title: To George Washington from William Dobbs, 12 January 1781
From: Dobbs, William
To: Washington, George


                        

                            
                            May it Please Your Excellency,
                            Fish Kill 12th January 1781
                        
                        The Bearer Capt. William Thompson a Citizen from New York having been brought up to the Sea and for many
                            years Sailed out of that Port, I take the Liberty to Recommend him as a Gentleman well acquainted with our Coast and the
                            Channel. he is I am certain well attached to the Cause and has been a Prisoner in the City Close Confin’d for Seven
                            Months—If Your Excellency can place him in any Business that may induce him to tarry as he has a family to Provide for he
                            will not be under the Necessity of going to Sea which he must do for a livelyhood. I am Your Excellencys Most Obedt Servt
                        
                            Willm Dobbs
                        
                    